Sed per Curiam.

The Court do not wish to hear further in support of the motion. The statute is so clear, it would be a waste of time to hear further ar~ / gument.
The Legislature, it is apparent, never contemplated an action like the present under this statute.
To embrace persons of several interests in one suit as creditors of an absconding debtor, would produce great injury to the parties, and occasion much embarrassment in the process of the Courts,
Daniel Chipman and Cephas Smith, junior, for the trustees.
Israel Smith and Truman Squires, for plaintiff
Let the process be dismissed, and the trustees have severally their costs.